Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Walker on 6/9/2021.

The application has been amended as follows: 

Claim 23
	Amend line 3 from “organelles, viruses, nucleic acids, proteins, or complex.” to –organelles, viruses, nucleic acids, proteins, or complexes thereof.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a microparticle sorting device comprising a microchip and an actuator and a first fluid channel with a branch channel. The closest prior art does not disclose or make obvious a switching portion communicated with the actuator to generate a pressure to deflect a selected microparticle of the plurality of microparticles into the branch channel; and a second fluid channel in communication with the branch channel via a second communication opening in the branch channel, wherein a second fluid flows from the second fluid channel to the second communication opening, and the second fluid channel is perpendicular to the branch channel in conjunction with the other structures in claim 1. This is distinct from the prior art in that the cited prior art only discloses a first fluid channel with a branch channel. The present invention teaches switching portion communicated with an actuator and a second fluid channel in communication with the branch channel via a second communication opening in the branch channel where the second fluid channel is perpendicular to the branch channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655